         Case 6:20-cv-00348-ADA Document 15 Filed 10/15/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

PEARL IP LICENSING LLC                §
                                      §
 Plaintiff,                           §                     Case No: 6:20-cv-00348-ADA
                                      §
vs.                                   §                     PATENT CASE
                                      §
CELLCO PARTNERSHIP D/B/A              §
VERIZON,                              §
                                      §
Defendant.                            §
_____________________________________ §

                    JOINT MOTION TO CONTINUE ALL DEADLINES

       Now comes Plaintiff, Pearl IP Licensing, LLC, and Defendant Cellco Partnership d/b/a

Verizon by and through undersigned counsel, and hereby requests the Court continue all deadlines

in this case for an additional twenty-one (21) days to November 5, 2020, or such other later date

as is convenient for the Court. For cause, the parties are in discussions to resolve the case, and

seek an extension of any activities in the case pending those discussions to avoid any unnecessary

expenditures of the parties’ resources.

       The parties stipulate, subject to the Court’s agreement, that all normally-scheduled dates

will be extended for the 21-day period to avoid prejudicing any party’s rights.

       This Motion is not made for purpose of delay.


Dated: October 15, 2020                        Respectfully submitted,

                                               /s/George Pazuniak
                                               George Pazuniak (PHV)
                                               O’Kelly & Ernst LLC
                                               824 N. Market Street, Suite 1001A
                                               Wilmington, DE 19803
                                               302-478-4230
                                               gp@del-iplaw.com
Case 6:20-cv-00348-ADA Document 15 Filed 10/15/20 Page 2 of 2




                             Jay Johnson
                             1910 Pacific Avenue, Suite 13000
                             Dallas, Texas 75201
                             Phone: (214) 451 -0164
                             Facsimile: (214) 451-0165
                             jay@kjpllc.com

                             Attorneys for Plaintiff


                             /s/_ Geoffrey M. Godfrey
                             Geoffrey M. Godfrey
                             Dorsey & Whitney LLP
                             Columbia Center
                             701 Fifth Avenue, Suite 6100
                             Seattle, Washington 98104-7043
                             godfrey.geoff@dorsey.com

                             Attorney For Defendant
